Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	The amendment filed 2/3/22 has been entered.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-13, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 19, and 20 each recite “in a case where the gazing motion to the detailed information is detected by the detection unit, to restrict displaying the presentation information on the first display unit to improve visibility of the detailed information on the second display unit based on whether an image captured by the first information processing device includes the detailed information displayed on the second display unit or whether an image captured by the second information processing device includes the first information processing device or the user”  but this is unclear. First of all, the phrase “the gazing motion to the detailed information” is vague and suggests something different than the antecedent recitation of “gazing motion by the user at the detailed information” such as the user turning their head as opposed to already looking at the detailed information; it is suggested that applicant intended to use the same preposition “at”.  Second, it is not clear how restricting display of the presentation information on the first display unit will improve visibility on the second display unit “based on whether an image captured by the first information processing device includes the detailed information displayed on the second display unit or whether an image captured by the second information processing device includes the first information processing device or the user.”  Furthermore, it is not clear what needs to be captured in the image in order to determine, in tandem with the gazing detection, whether the presentation information will indeed be restricted or not (for example, does the detailed information, or the second display unit displaying the detailed information, need to be in the captured image?).  The dependent claims do not remedy the issues.  For purposes of examination, these features will be interpreted as if they had not been re-arranged, and the gazing motion will be interpreted as “at” the detailed information.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-10, 13, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2013/0069985) and Kruglick (US 2016/0048964) and Nagao (US 2005/0055212).
6.	Regarding claim 1, Wong shows a system comprising a generation unit configured to generate presentation information on an object to be observed by a user based on an image captured by a first information processing device, wherein the image includes the object; a first display control unit configured to display the presentation information generated by the generation unit on a first display unit of a first information processing device in the user’s view (note the alternative language of the claim – see Figures 1, 4, again para 73, 77 and note the display presenting the information in the user’s view); Wong shows the generation unit generates the presentation information based on an image displayed on the first display unit as the visual object (para 77-79 – note the target device is recognized and presented), and wherein the first display control unit displays the presentation information generated by the generation unit on the first display unit so as to superimpose on the image (again para 77 and also para 81 – see how the information may be superimposed on the image of the target device); a determination unit configured to determine detailed information related to the object based on the presentation information displayed on the first display unit by the first display control unit (para 77-79 – note the additional information about the target device); a second display control unit configured to display the detailed information determined by the determination unit on a second display unit of a second information processing device which is different from the object and different from the first information processing device (see para 79 and note the additional information may be displayed on a display which is independent from the virtual control interface, i.e. a separate second display unit; see also para 64 and that the additional communication interface/display can be on a separate device); a selection unit configured to select the presentation information corresponding to a designation from the user as selection information from among a plurality of the presentation information pieces displayed on the first display unit by the first display control unit (para 23, 92 – note the user selecting from among the presented information choices).  Wong does not go into the specific details of detection unit configured to perform detection processing for detecting a gazing motion by the user at the detailed information displayed on the second display unit based on whether an image captured by the first information processing device includes the detailed information displayed on the second display unit or whether an image captured by the second information processing device includes the first information processing device or the user; and a control unit configured to control the first display unit to restrict displaying the presentation information to improve visibility of the detailed information, in a case where the gazing motion is detected by the detection unit, but Wong does show efficient display of information using a gazing device.  Furthermore, Kruglick does show a detection unit configured to perform detection processing for detecting a gazing motion by the user at the detailed information displayed on the second display unit based on whether an image captured by the first information processing device includes the detailed information displayed on the second display unit or whether an image captured by the second information processing device includes the first information processing device or the user (note the alternative recitation – see para 66 and note the gazing motion of the user based on the captured image of the user looking at new content) ; and a control unit configured to control the first display unit to restrict displaying the presentation information to improve visibility of the detailed information, in a case where the gazing motion is detected by the detection unit, for efficient display of information using a gazing device (again see para 66 – the presentation information is removed or stopped from being presented).  It would have been obvious to a person with ordinary skill in the art to have this in Wong, because it would facilitate efficient selection using a gazing device.  When gazing is detected at the second display, the information would be prohibited from being displayed on the first display unit.  Although Wong (and Kruglick) do not explicitly state that the detailed information would have more letters per se than the presentation information, nevertheless this would seem to be an inherent characteristic because it is providing more details and thus requiring more text, than the presentation information from which it is being more detailed. Nevertheless, Nagao shows that the detailed information would have more letters than the original information (para 230-232 show the detailed summary text has a larger information volume than that of the summary text, and para 211, 213, 215, 218 show this volume may be measured in number of letters).  It would have been obvious to a person with ordinary skill in the art to have this in Wong, especially as modified by Kruglick, because it would provide an efficient way in which to present more detailed information – having more letters would enable more detailed information to be provided.  

7.	Regarding claim 8, the generation unit generates the presentation information based on an actual landscape visually recognized by the user via the first display unit as the visual object to be observed by the user (see Wong para 22, 59, 66 – note the object being the outside, real world, field of view; this is indeed a landscape view) and the first display control unit displays the presentation information generated by the generation unit on the first display unit so as to superimpose on the actual landscape (Wong para 77-78 and 81 – note superimposing on the target, and from above this target may be the actual world field of view/landscape). 

8.	Regarding claim 9, the first information processing device further includes an analysis unit configured to output information related to a visual object to be observed by a user (see Wong para 21, 78, which show how the device then outputs the information; this would be via some form analysis unit) and the generation unit generates the presentation information based on the information (Wong para 77-79 – the information is presented via a generation unit within the device and through the display).
9.	Regarding claim 10, Wong does not go into the details that the control unit controls the first display unit to prohibit display of the presentation information in a case where the gazing motion is detected by the detection unit.   Kruglick however does show that the control unit controls the first display unit to prohibit display of the presentation information in a case where the gazing motion is detected by the detection unit (see para 66 – the presentation information is removed or stopped from being presented).  It would have been obvious to a person with ordinary skill in the art to have this in Wong, because it would facilitate efficient selection using a gazing device.  When gazing is detected at the second display, the information would be prohibited from being displayed on the first display unit.

10.	 Regarding claim 13, the detection unit performs the detection processing for detecting the gazing motion based on contents included in the detailed information (note the alternative recitation - see Wong para 21 and note that some target devices may have a display showing detailed information such as operating instructions.  See also para 77-79, 81).	
11.	Regarding claim 17, the detection unit performs the detection processing for detecting the gazing motion based on whether an operation is being performed on the detailed information displayed on the second display unit by the second display control unit (see Wong para 21, 30-32 and note that some target devices may have a display showing detailed information such as operating instructions, as well as user operations being performed thereon.  See also para 77-79, 81.  Alternatively, Deluca shows detects gazing motion based on whether the image captured is another display unit with a selection operation being performed on additional information, in page 4 lines 19-22, page 5 lines 4-6, page 7 lines 1-15, to efficiently select using a gazing device.  It would have been obvious to a person with ordinary skill in the art to have this in Wong, because it would help to facilitate efficient selection using a gazing device).

12.	Regarding claim 18, the first information processing device is a head-mounted type terminal device (see Wong para 22, Figures 3A-C for example).  
13.	Claims 19-20 show the same features as claim 1 and each is rejected for the same reasons as rejecting claim 1. 
14.	Regarding claim 22, the first information processing device includes the first display unit that is an optical see through type head mounted (see Figure 3C and note the head mounted see through glasses).
15.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al and Kruglick and Aratani (US 2015/0332506).

16.	Regarding claim 11, Wong shows in para 27, 82 that the detection unit performs the detection processing for detecting the relative orientation of the first information processing device to the second information processing device, to adjust the presentation information accordingly.  Wong and Kruglick do not go into the specific details that the gazing motion per se is based on an orientation of the first information processing device.  Aratani does however show detecting gazing motion based on an orientation of a first information processing device (see para 37, 40, 74, Figure 4 – note how it is based on the orientation of the image sensing device which is connected to what would equivalently be the first information device [not the target]).  It would have been obvious to a person with ordinary skill in the art to utilize this in Wong, especially as modified by Kruglick, because it would help to display and adjust the presentation information accordingly.

17.	Regarding claim 12, Wong shows in para 27, 82 that the detection unit performs the detection processing for detecting the relative orientation of the first information processing device to the second information processing device, to adjust the presentation information accordingly.  Wong and Kruglick do not go into the specific details that the gazing motion per se is based on an orientation of the second information processing device.  Aratani does however show detecting gazing motion based on an orientation of a second information processing device (see para 91, 96-97, 104, 107 – note how in this embodiment it is based on the orientation of the display device which is connected to what would equivalently be the second information device [not the image sensing device]).  It would have been obvious to a person with ordinary skill in the art to utilize this in Wong, especially as modified by Kruglick, because it would help to display and adjust the presentation information accordingly.

18.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al and Kruglick and Boger et al (US 2012/0262558).
19.	Regarding claim 16, Wong does not show the detection unit performs the detection processing for detecting whether the image captured by an image capturing unit of the second information processing device includes the face of the user (but see para 30 and note how the movement of the user’s fingers are detected to facilitate efficient presentation and selection of information - see also para 21, 77-79 and 81).  Nevertheless, Boger shows gazing motion based on whether an image captured by an image capturing unit of the second information processing device includes the user’s face (see para 60, 95-96 in which motion includes that of the user’s face). It would have been obvious to a person with ordinary skill in the art to have this in Wong, especially as modified by Kruglick, because it would help facilitate efficient presentation and selection of information by determining what the user is engaging.  
20.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al and Kruglick and Deluca et al (GB 2497206 A).
22.	Regarding claim 22, Wong and Kruglick do not go into the specific details of the first detection unit configured to perform detection processing for detecting that selection of the selection information by the selection unit is a selection mistake by the selection unit, but does mention efficient selection using a gazing device, (as in para 23, 92).  Furthermore, Deluca shows a (first) detection unit configured to perform detection processing for detecting that selection of the selection information by the selection unit is a selection mistake by the selection unit, for efficient selection using a gazing device (abstract, Figure 3, page 5 lines 3-8 – see how it is determined whether a selection was mistaken and if so, to prevent its corresponding selection action to occur or to require further confirmation).  It would have been obvious to a person with ordinary skill in the art to have this in Wong, especially as modified by Kruglick, because it would help to facilitate efficient selection using a gazing device.  

23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Matsuda et al (US 2011/0149350) shows a document processing apparatus that displays accompanying text information providing more detail to extracted text.
b) Lee (US 9,990,034) shows a display device which stops displaying detailed information of an object when a person’s gaze is not directed to the detailed information.

24.	Applicant's arguments filed have been fully considered but they are not persuasive.  Nagao is brought in to explicitly show the amended feature of providing detailed information having more letters than the (original) presentation information.  Please also note the 112 rejection.  Examiner contacted applicant and offered to help develop a supplemental amendment to overcome the issues in the claim recitation, but applicant opted to not do that at this time.  

25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174